DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zuev et al. (Pub. No. US 20190385054) in view of Malegaonkar et al. (Pub. No. US 20190377939).
Regarding claims 1, Zuev teaches executing, by a processor, a neural network comprising a nodal data structure that identifies a letter within a word based upon a preceding letter within the word depicted within an image (Para. 39 “For example, the first plurality of layers 210 of the neural network 200 may be trained based on a predictive model that may predict a next character of a word (e.g., the character 333 as illustrated in FIG. 3) based on one or more previous characters of the word (e.g., the characters 331 as illustrated in FIG. 3)”), the nodal data structure comprising a set of nodes/neurons where each node represents a letter, each node within the set of nodes connected to at least one other node within the set of nodes, wherein connection of a first node to a second node corresponds to a probability (biases and weights) that a letter corresponding to the second node is used subsequent to a letter corresponding to the first node [Para. 19, 30, and 36]. 
However, Zuev doesn’t explicitly teach transmitting, by the processor, an identification of the letter to a second processor.  
Malegaonkar teaches transmitting, by the first processor, an identification (vector ID) of the letter/object to a second processor [Para. 25 and 26]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Zuev the ability to transmit an identification to second processor as taught by Malegaonkar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claim 11 is rejected for the same reason as claim 1. Furthermore, Zuev teaches a server comprising a processor and a non-transitory computer readable medium containing instruction [Para. 21-24, and 27].
Regarding claims 2, and 12, Zuev teaches wherein the processor extracts the word from the image using an optical character recognition protocol [Para. 25].  
Regarding claims 3, and 13 Zuev teaches wherein the word is depicted within predefined coordinates of the image [Para. 42].  
Regarding claims 5 and 15, Zuev teaches querying, by the processor, an n-gram database to retrieve the probability associated with the letter being used after the preceding letter [Para. 39 “the first plurality of layers 210 can find character-level embeddings that can optimize the probability of a correct prediction of the next character based on the previous characters”; Para. 49 and 63].  
Regarding claims 6 and 16, Zuev teaches wherein the image is a check image [Para. 16, fig. 3 unit 141 and related description].  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zuev et al. (Pub. No. US 20190385054) in view of Malegaonkar et al. (Pub. No. US 20190377939) further in view of Federl (Patent No. 5,950,181).
Regarding claims 4 and 14, Zuev in view of Malegaonkar does not explicitly teach wherein the processor executes the neural network when an image recognition protocol fails to identify the letter.  
Federl teaches wherein the processor executes the neural network when an image recognition protocol fails to identify the letter [Col. 15 lines 35-40].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Zuev in view of Malegaonkar the ability to teach the claim limitations as taught by Fedrl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuev et al. (Pub. No. US 20190385054) in view of Malegaonkar et al. (Pub. No. US 20190377939) further in view of Al-Gharaibeh et el. (Patent No. US 10,832,046).
Regarding claims 7 and 17,31 Zuev in view of Malegaonkar does not explicitly teach the claim limitation. 
 4862-4158-9769.1BM00023-US-CON (125072-0216)PATENT Al-Gharaibeh teaches removing, by the processor, visual noise from the image [Col. 3 line 65-Col. 4 line 5].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Zuev in view of Malegaonkar the ability to teach the claim limitations as taught by Al-Gharaibeh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuev et al. (Pub. No. US 20190385054) in view of Malegaonkar et al. (Pub. No. US 20190377939) further in view of Burges (Patent No. 5,519,788).
Regarding claims 8 and 18, Zuev in view of Malegaonkar does not explicitly teach the claim limitation.
Burges teaches de-slanting, by the processor, at least a portion of the image [Col. 3 lines 4-6, fig 2, and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Zuev in view of Malegaonkar the ability to teach the claim limitations as taught by Burges  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuev et al. (Pub. No. US 20190385054) in view of Malegaonkar et al. (Pub. No. US 20190377939) further in view of Burges (Patent No. 5,519,788) and further in view of Al-Gharaibeh et el. (Patent No. US 10,832,046).
Regarding claims 7, 9, 17 and 19,31 Zuev in view of Malegaonkar and further in view of Burges does not explicitly teach the claim limitation. 
 4862-4158-9769.1BM00023-US-CON (125072-0216)PATENT Al-Gharaibeh teaches removing, by the processor, visual noise from the image [Col. 3 line 65-Col. 4 line 5].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Zuev in view of Malegaonkar further in view of Burges the ability to teach the claim limitations as taught by Al-Gharaibeh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuev et al. (Pub. No. US 20190385054) in view of Malegaonkar et al. (Pub. No. US 20190377939) further in view of Al-Gharaibeh et el. (Patent No. US 10,832,046).
Regarding claims 10 and 20, Zuev in view of Malegaonkar does not explicitly teach the claim limitation.
However, HAN et al. (Pub. No. US 20190114512) teaches training, by the processor, the neural network when the second processor indicates that the letter is correct or incorrect (verification) [Para. 48-52, 114, fig. 2 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Zuev in view of Malegaonkar the ability to teach the claim limitations as taught by HAN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


















				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666